DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2020 and 3/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Claim Objections
Claims 2, 6, 10, 12, 19, and 21 are objected to because of the following informalities: 
In claim 2, line 3, “fontal” should be –frontal--.
In claim 6, line 7, “mind state;” should be –mind state; and --.
In claim 10, line 9, “in in-ear pieces” should be –in-ear earpieces--.
In claim 12, line 1, “wherein instructions” should be –wherein the instructions--.
In claim 19, line 3 “the frontal cortex of the prefrontal of a subject” should be – a frontal cortex or a prefrontal cortex of a subject--.
In claim 19, line 15, “in in-ear pieces” should be –in-ear earpieces--.
In claim 21, line 3, “the adjusted output” should be –the at least one adjusted output--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 2, 3, and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the prefrontal or frontal cortex" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the forehead" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the frontal cortex" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the biometric sensor” in lines 3-4. It is not clear which sensor is being referred to as there can be more than one.
Claim 10 recites the limitation “in in-ear earpieces” line 9. It is not clear if this is a new instance or the same “in-ear earpieces” recited in line 5 of the claim. 
Claims 11-18 inherit the deficiencies of claim 10 and are likewise rejected.
Claim 14 recites the limitation "the adjusted output signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least one adjusted signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations "the frontal cortex of the prefrontal cortex" in line 3, “the forehead” in line 7, and “the temporal lobe” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “in in-ear earpieces” line 15. It is not clear if this is a new instance or the same “in-ear earpieces” recited in line 9 of the claim. 

Claims 20 and 21 inherit the deficiencies of claim 19 and are likewise rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0189639 (Mastrianni) in view of “Pay Attention! Designing adaptive agents that monitor and improve user engagement” by Szafir et al. (hereinafter Szafir).
In regards to claim 1,  Mastrianni discloses a relaxation mask ("human machine interface 102", "visual display 104 may beembedded in a headset", par. 0035) comprising:
at least one biometric sensor ("biometric data", par. 0035, e. g. "electroencephalogram (EEG) sensor", par. 0048) configured to output data associated with a subject wearing the relaxation mask;
a memory ("memory 241", par. 0070) coupled to a processor ("controller 103" inside the ""human machine interface 102", par. 0035); and
instructions stored in the memory that, when executed, cause the processor to:

output, via an electroacoustic transducer, a sensory stimulus ("provide a sensory stimulus", par. 0035);
receive the output data from the at least one biometric sensor ("biometric data", par. 0035);
correlate the output data and the sensory stimulus ("compare the initial baseline biometric data while no sensory stimulus is provided to the subsequent biometric data where sensory stimuli is provided to determine whether to adjust the provided sensory stimulus based on certain sensory stimulus adjustment criteria", par. 0044-0045) to identify a mind state (lack of "mindfulness", par. 0044, which is e. g. based upon detection of the presence of "favorable or unfavorable" brain waves, par. 0062-0063);

output the adjusted one or more auditory, haptic, or visual stimulus (see e.g. "applied to the subject", par. 0063).

Mastrianni does not teach the identification of a racing mind state and the adjustment of a stimulus based on the identified racing mind state. However as noted above, Mastrianni teaches the detection of favorable and unfavorable brain waves and adjusts the stimuli in the latter case (par. 0062-0063). Mastrianni also discloses detecting the reaction to certain stimuli and their result on the biometric data (par. 0043-0044).
Applicant has not explicitly stated what constitutes a “racing mind state” only that it appears to be a state related to lack of attention or focus. In a related area of brain computer interfaces, Szafir discloses a system using an EEG headband (see fig. 1) which monitors the users attention to a stimulus ("Adaptive Embodied Agent", fig. 1) in the EEG data (inset, top-left corner, fig. 1) and adapts the behaviour of the stimulus source accordingly based on an absence of attention, which is a racing mind state. Szafir further states that "EEG measures are sensitive to cognitive states including task engagement/attention, working modality, and perception of user/machine errors. EEG has the advantage of high temporal resolution, which offers the ability to correlate EEG data with stimuli in the external world" (p. 3, right-hand column, last sentence of first paragraph - first sentence of second paragraph). The experiments performed by Szafir 
In regards to claim 2, Mastrianni and Szafir disclose the limitations of claim 1. In addition, Mastrianni shows in paragraph 48 and in figure 1 that there are at least two electrodes that collect EEG signals from at least one of the prefrontal or frontal cortex.
In regards to claim 3, Mastrianni and Szafir disclose the limitations of claim 1. In addition, Mastrianni shows in paragraph 47 that one of the sensors is a pulse oximeter which is a photoplethysmogram signal and requires contact with the skin and also states the use of any transcutaneous sensor, which would make the electrode configured to collect the signal from the forehead of the subject.
In regards to claim 4, Mastrianni and Szafir disclose the limitations of claim 1. In addition, Mastrianni shows in paragraph 38 that the audio stimuli include sounds of waves crashing on the beach.
In regards to claim 5, Mastrianni and Szafir disclose the limitations of claim 1. In addition, Mastrianni shows in paragraph 60 that the output data is an EEG signal (alpha waves) and that it is determined if there is low activity in the EEG signal when the sensory stimulus occupies a particular range of frequencies is output.
In regards to claim 6, Mastrianni and Szafir disclose the limitations of claim 1. In addition, Mastrianni shows in paragraphs 58-60 the continuation of the receiving correlating and determining steps mentioned in claim 1 while the mindfulness therapy occurs.
In regards to claim 8, Mastrianni and Szafir disclose the limitations of claim 1. In addition, Mastrianni shows is paragraphs 36, 64, 66-67 the use of a tactile stimulus, which would require the use of a motor.
In regards to claim 9, Mastrianni and Szafir disclose the limitations of claim 1. In addition, Mastrianni shows in paragraphs 38-40 that changes to the simulated environment are made using any combination of auditory, haptic, or visual cues. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0189639 (Mastrianni) in view of “Pay Attention! Designing adaptive agents that monitor and improve user engagement” by Szafir et al. (Szafir) as applied to claim 1 above, and further in view of US 4,315,502 (Gorges).
In regards to claim 7, Mastrianni and Szafir disclose the limitations of claim 1. While Mastrianni does show the presence of light around the eye cavities, Mastrianni and Szafir do not state the presence of a light pipe disposed around the eye cavities. Gorges discloses a learning-relaxation device. Gorges shows in figures 3-4, column 4, lines 47-61 show that circular arrangements around the eyes can be implemented with different ways to provide illumination are widely known in the art. In addition, Applicant has not disclosed the criticality of the light pipe vs the light source used by Mastianni. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to substitute the claimed light pipe as the illumination source in the device of Mastrianni and Szafir because it would provide the same result of providing illumination to the eye cavity area as shown by Gorges.

Claims 10, 11, 13-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0189639 (Mastrianni) in view of “Pay Attention! Designing adaptive agents that monitor and improve user engagement” by Szafir et al. (Szafir) in view of US 4,315,502 (Gorges).
In regards to claim 10, Mastrianni discloses a relaxation mask ("human machine interface 102", "visual display 104 may be embedded in a headset", par. 0035) comprising:
at least one biometric sensor configured to detect an electroencephalogram ("biometric data", par. 0035, e. g. "electroencephalogram (EEG) sensor", par. 0048) signal from the frontal cortex of a subject wearing the relaxation mask (see measurement locations e. g. in par. 0048 and fig. 1), the biometric sensor providing output data;
in-ear earpieces configured to output audio signals ("audio speakers 106 may be embedded in earbuds", par. 0035 and fig. 1);
a light disposed around eye cavities of the relaxation mask ("visual display 104", par. 0035 and fig. 1);
a memory ("memory 241", par. 0070) coupled to a processor ("controller 103" inside the ""human machine interface 102", par. 0035); and
instructions stored in the memory that, when executed, cause the processor to:
output, via in in-ear earpieces, a sensory stimulus ("audio stimulus", par. 0035); receive the output data from the at least one biometric sensor ("biometric data", par. 0035);
correlate the output data and the sensory stimulus to identify a racing mind state ("the human machine interface 102 may determine that the biometric data is favorable 
execute an artificial intelligence program that adjusts at least one output of the relaxation mask in response to the identified racing mind state (see the use of the "human machine interface 102" as above, further e. g. par. 0068: "This form of machine learning continually observes the outcomes of specific therapies as applied by the human machine interface 102,... and stores the stimuli in the repository where they are appropriately classified, rated, and made available for the purpose of dynamically adjusting a therapy.", even further "implement machine learning", par. 0045); and
output the at least one adjusted output (see e.g. "applied to the subject", par. 0063).
Mastrianni does not teach the identification of a racing mind state and the adjustment of a stimulus based on the identified racing mind state and the presence of a light pipe disposed around the eye cavities. As noted above, Mastrianni teaches the detection of favorable and unfavorable brain waves and adjusts the stimuli in the latter case (par. 0062-0063). Mastrianni also discloses detecting the reaction to certain stimuli and their result on the biometric data (par. 0043-0044).
Applicant has not explicitly stated what constitutes a “racing mind state” only that it appears to be a state related to lack of attention or focus. In a related area of brain computer interfaces, Szafir discloses a system using an EEG headband (see fig. 1) which monitors the users attention to a stimulus ("Adaptive Embodied Agent", fig. 1) in the EEG data (inset, top-left corner, fig. 1) and adapts the behaviour of the stimulus source accordingly based on an absence of attention, which is a racing mind state. Szafir further states that "EEG measures are sensitive to cognitive states including task engagement/attention, working modality, and perception of 
While Mastrianni does show the presence of light around the eye cavities, Mastrianni and Szafir do not state the presence of a light pipe disposed around the eye cavities. Gorges discloses a learning-relaxation device. Gorges shows in figures 3-4, column 4, lines 47-61 show that circular arrangements around the eyes can be implemented with different ways to provide illumination are widely known in the art. In addition, Applicant has not disclosed the criticality of the light pipe vs the light source used by Mastianni. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to substitute the claimed light pipe as the illumination source in the device of Mastrianni and Szafir because it would provide the same result of providing illumination to the eye cavity area as shown by Gorges.

In regards to claim 11, Mastrianni, Szafir, and Gorges disclose the limitations of claim 10. In addition, Mastrianni shows in paragraph 48 and in figure 1 that there electrodes that collect EEG signals from at least one of the prefrontal or frontal cortex and the second electrode is placed over the auditory cortex.
In regards to claim 13, Mastrianni, Szafir, and Gorges disclose the limitations of claim 10. In addition, Mastrianni shows in paragraphs 38-40 that the program changes the simulated environment using any combination of auditory, haptic, or visual cues. 
In regards to claim 14, Mastrianni, Szafir, and Gorges disclose the limitations of claim 10. In addition, Mastrianni shows in paragraphs 58-60 the continuation of the correlating, adjusting, and outputting adjusted outputs mentioned in claim 10 while the mindfulness therapy occurs.
In regards to claim 15, Mastrianni, Szafir, and Gorges disclose the limitations of claim 10. Mastrianni shows adjusting the visual and auditory stimulus in a correlated manner (paragraph 35). In addition, Szafir shows adjustment of spoken words (See Experimental procedures) depending on the detected attention state to recapture attention/focus.  Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Mastrianni, Szafir, and Gorges to modulate spoken words to correlate with changes in the visual output as taught by Szafir in order to recapture attention and focus of a subject. 
In regards to claim 16, Mastrianni, Szafir, and Gorges disclose the limitations of claim 14. In addition, Mastrianni shows is paragraphs 36, 64, 66-67 the use of a tactile stimulus as one of the adjusted haptic outputs, which would require the use of a motor.
In regards to claim 19, Mastrianni discloses a relaxation mask ("human machine interface 102", "visual display 104 may be embedded in a headset", par. 0035) comprising:
a first electrode configured to detect an electroencephalogram ("biometric data", par. 0035, e. g. "electroencephalogram (EEG) sensor", par. 0048) signal from at least one of the 
a second electrode configured to detect at least one of an electrooculography signal, electrocardiogram signal, galvanic skin response or photoplethysmogram signal ("pulse oximeters", par. 0047) from the forehead of the subject, the second electrode providing output data (because the photoplethysmogram signals are optically obtained through the skin, the second electrode would be configured to detect from the forehead of the subject);
in-ear earpieces configured to output audio signals (“audio speakers 106 may be embedded in earbuds", par. 0035 and fig. 1);
a light pipe disposed around eye cavities of the relaxation mask ("visual display 104", par. 0035 and fig. 1);;
a tactile motor disposed over the temporal lobe (this is always the case, as it is solely depending on the chosen orientation) of the subject (necessarily present to generate a "tactile stimulus", par. 0066-0067);
a processor ("controller 103" inside the "human machine interface 102", par. 0035);
	a memory (e. g. "memory 241", par. 0070) coupled to the processor; and
instructions stored in the memory that, when executed, cause the processor to:
output, via in in-ear earpieces, a sensory stimulus ("audio stimulus", par. 0035);
determine, based on a correlation of the EEG signal, the output data, and the sensory stimulus (see par. 0062-0063:" the human machine interface 102 may correlate biometric data from the brain electrical activity sensors with biometric data from other sensors", also "compare the initial baseline biometric data while no sensory stimulus is provided to the subsequent biometric data where sensory stimuli is provided 
adjust at least one output of the relaxation mask based on the determined non-preferred  mind state ("adjust the current stimuli", par. 0063); and
output the at least one adjusted output (see e.g. "applied to the subject", par. 0063).  
Mastrianni does not teach the identification of a racing mind state and the adjustment of a stimulus based on the identified racing mind state and the presence of a light pipe disposed around the eye cavities. As noted above, Mastrianni teaches the detection of favorable and unfavorable brain waves and adjusts the stimuli in the latter case (par. 0062-0063). Mastrianni also discloses detecting the reaction to certain stimuli and their result on the biometric data (par. 0043-0044).
While Mastrianni does show the presence of light around the eye cavities, Mastrianni and Szafir do not state the presence of a light pipe disposed around the eye cavities. Gorges discloses a learning-relaxation device. Gorges shows in figures 3-4, column 4, lines 47-61 show that circular arrangements around the eyes can be implemented with different ways to provide illumination are widely known in the art. In addition, Applicant has not disclosed the criticality of the light pipe vs the light source used by Mastianni. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to substitute the claimed light pipe as the illumination source in the device of Mastrianni and Szafir because it would provide the same result of providing illumination to the eye cavity area as shown by Gorges.
In regards to claim 20, Mastrianni, Szafir, and Gorges disclose the limitations of claim 19. Mastrianni further shows in paragraphs 36, 64, 66-67 the use of a tactile/haptic stimulus, that 
In regards to claim 21, Mastrianni, Szafir, and Gorges disclose the limitations of claim 19. In addition, Mastrianni shows in paragraphs 58-60 the continuation of the monitoring of the EEG signal and output data, correlating both the continuously monitored EEG signal, output data, and the adjusted output to determine if the subject remains in the racing main state, and adjusting the adjusted output if the subject tis still in the racing state while the mindfulness therapy occurs.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0189639 (Mastrianni) in view of “Pay Attention! Designing adaptive agents that monitor and improve user engagement” by Szafir et al. (Szafir) in view of US 4,315,502 (Gorges) as applied to claim 10 above, and further in view of US 2017/0133002 (Jung).
In regards to claim 12, Mastrianni, Szafir, and Gorges disclose the limitations of claim 10. However, they do not state that the instructions cause the processor to provide active noise reduction signals to the in-ear pieces. In a related area of electronic devices (tile and abstract), Jung describes the use of noise cancellation technology in ear piece units to reduce external acoustic noise in a surrounding environment in paragraphs 4 and 103. Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Mastrianni, Szafir, and Gorges to have the in-ear earpieces provide an active noise reduction signal as taught by Jung in order to reduce the external acoustic noise of the surrounding environment.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0189639 (Mastrianni) in view of “Pay Attention! Designing adaptive agents that monitor and improve user engagement” by Szafir et al. (Szafir) in view of US 4,315,502 (Gorges) as applied to claim 10 above, and further in view of US 2016/0005320 (deCharms et al., hereinafter deCharms)
In regards to claim 17, Mastrianni, Szafir, and Gorges disclose the limitations of claim 10. However, they do not state the presence of a transceiver that is configured to communicate with an external wireless device. In a related area, deCharms discloses technologies used in brain exercise training (title, abstract). Of note is figure 1 which shows the components of the system and is explained in paragraphs 28-44 and 59- 66 where the trainer works on a remote computer that can control the stimuli and provide instructions to the user. Paragraph 418 states that the computing devices communicate via wireless transceivers. Thus it would be obvious to one or ordinary skill in the art before the filing date of the claimed invention to modify the device of Mastrianni, Szafir, and Gorges to include transceivers as taught by deCharms in order to allow for remote instruction and stimuli control of a user’s therapy. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0189639 (Mastrianni) in view of “Pay Attention! Designing adaptive agents that monitor and improve user engagement” by Szafir et al. (Szafir) in view of US 4,315,502 (Gorges) as applied to claim 10 above, and further in view of US 2010/0179389 (Moroney, III et al., hereinafter Moroney).
In regards to claim 18, Mastrianni, Szafir, and Gorges disclose the limitations of claim 10, but do not state that the biosensor is carried in or on at least one of the in-ear earpieces. In a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791